—In an action, inter alia, for a judgment declaring that the defendant is required to provide primary automobile liability *519coverage to the plaintiffs John D. Breitenbach and Cable Optix Communications, Inc., the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Winick, J.), dated September 8, 1999, as granted the plaintiffs’ motion for summary judgment on their cause of action for a declaration that its policy is deemed primary and that the plaintiff Hartford Fire Insurance Co.’s policy is deemed excess, and denied its cross motion for summary judgment dismissing the complaint and for a declaration that the plaintiff Hartford Fire Insurance Co. is responsible for primary coverage.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable by the defendant.
The Supreme Court correctly found that, under the plain and unambiguous terms of the automobile liability insurance policy issued by the defendant to Cable Optic Communications, Inc. (see, Government Empls. Ins. Co. v Kligler, 42 NY2d 863, 864), the defendant is required to extend primary coverage to Cable Optix Communications, Inc., and John D. Breitenbach.
The defendant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Goldstein and H. Miller, JJ., concur.